Citation Nr: 1442234	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  13-26 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran had active service from September 1999 to June 2004 and from August 2006 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified in June 2014 before the undersigned Veterans Law Judge at a Travel Board hearing at the VARO in Fargo, North Dakota; a transcript is of record.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants a TDIU.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran contends that he is entitled to TDIU benefits.  Based on the evidence of record, the Board finds that entitlement to a TDIU based on his service-connected disabilities is warranted.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).

Service connection is in effect for posttraumatic stress disorder (PTSD), rated 50 percent disabling, migraine headaches, rated 30 percent disabling, left knee strain, rated 10 percent disabling, right knee strain, rated 10 percent disabling, fracture of the right jaw, rated 10 percent disabling, right elbow tendonitis, rated noncompensable (0 percent), and erectile dysfunction, rated noncompensable.  Thus, the Veteran meets the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a) because his combined evaluation is 80 percent and an individual disability is rated at least 40 percent.

At an October 2009 VA general medicine examination the Veteran was diagnosed with chronic knee strains and migraine headaches.  The examiner felt that the Veteran would be able to perform most physical and sedentary jobs.  Private behavioral health treatment records from May 2010 state that the Veteran reported having difficulty with employment.  The Veteran said at an August 2010 VA examination for right arm tendonitis that flare-ups caused him to be unable to lift and carry objects in certain positions.

The Veteran wrote in an August 2010 statement that PTSD was causing increased difficulty with memory and with accomplishing tasks.  He had increased anxiety and isolation, and he had difficulty being around crowds.

The Veteran had a VA examination for PTSD in December 2010.  He said that therapy would be good for a little while but that he would then fall back into the same old routine.  He had panic attacks once a month and he also reported that he continued to have migraine headaches.  The Veteran had had four or five jobs since 2004 as a laminator, bartender, telemarketer and card dealer.  His longest period of employment was 10 months, and he would leave jobs for personal reasons.  The Veteran had been unemployed for the past one to two years, which he attributed to moving, going to school and feeling overloaded working and studying.  He contended that his unemployment was due to the mental disorder's effects.  The examiner noted that there was evidence that the Veteran had experienced mood swings, poor sleep and general difficulties coping with the stressors of life.  When the Veteran had been able to maintain stability he had functioned well in jobs and school.  The examiner felt that there was reduced reliability and productivity due to PTSD symptoms.  The Veteran reported a baseline intensity of PTSD of 5 to 6 out of 10 with an exacerbation of 9 or 10 on occasion, depending on whether he was out and about in areas that were crowded or noisy.  At a December 2010 VA examination for joints, the examiner felt that the right elbow would cause problems with lifting and carrying, a lack of stamina, weakness or fatigue, and decreased strength.

VA treatment records show that the Veteran has had inpatient psychiatric treatment from February 2012 to April 2012, November 2012 to January 2013, and from April 2013 to June 2013.  April 2012 VA treatment records indicate that the Veteran's employment status was "disabled."  At the April 2013 to June 2013 treatment, the Veteran reported that his gambling had gotten out of control in part because it got his mind off things.  The Veteran met the criteria for pathological gambling.  It was noted that he had been in group therapy for PTSD and substance abuse and that he felt a sense of hope when in the groups.  The Veteran reported feeling sad and depressed most of the time, and he felt a sense of hopelessness.  His sleep was poor and he had nightmares.  The Veteran had been unemployed since 2010 and had been unsuccessful in an attempt to work as a poker dealer.

The Veteran had a VA examination for erectile dysfunction in March 2014.  He reported not working in several years and felt that his manic phases might interfere with his ability to sustain full time employment.  The Veteran attended weekly PTSD group therapy and was on medication.  He continued to drink alcohol but felt it was under better control than in the past.  The examiner felt that the Veteran met the diagnostic criteria for PTSD and that it caused significant distress or impairment in social, occupational, or other important areas of functioning.  Symptoms included depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, flattened effect, disturbances of motivation and mood, difficulty adapting to stressful circumstances, including a work-like setting, and suicidal ideation.

The Veteran testified at the June 2014 hearing that after his active service he was in school but had to withdraw before getting his degree because his psychological disorders prevented concentration.  He got migraine headaches a couple of times a month that lasted for three to four days at a time.  When the headaches were bad he would be "out of action" for a day or two.  The Veteran had had several jobs since his active service, and most of them only lasted for several months.  Manual labor was difficult because of his knees, and he last worked in the beginning of 2009.   

Resolving reasonable doubt in the appellant's favor, the Board concludes that the evidence satisfactorily shows the criteria for an award of TDIU are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The record shows that the Veteran's PTSD has interfered with employment related activities.  The December 2010 VA examiner felt that there was reduced reliability and productivity due to PTSD symptoms.  The March 2014 examiner felt that the Veteran had difficulty adapting to stressful circumstances, including a work like setting.  Furthermore, the Veteran's credible testimony from the June 2014 hearing indicates that he had migraine headaches a couple times a month that lasted for days at a time, that manual labor was difficult because of his knees, and that PTSD made it difficult to concentrate.  Therefore, the Board finds that the criteria for a TDIU are met.


ORDER

Subject to the law and regulations governing payment of monetary benefits, TDIU is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


